                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

       vs.                                               No. 12-10089-03-JTM

GONZALO RAMIREZ,
          Defendant.




                             MEMORANDUM AND ORDER




       Defendant Gonzalo Ramirez was convicted of conspiring with other members of

the Norteño criminal gang to violate the Racketeer Influenced and Corrupt Organizations

Act (RICO), see 18 U.S.C. § 1962(d). He was also convicted of various violent crimes in aid

of racketeering, see id. § 1959 (VICAR), and multiple firearm counts, see id. § 924(c)(1)(A).

The matter is now before the court on Ramirez’s motions to vacate his conviction and

sentence under 28 U.S.C. § 2255. As explained below, the court grants the defendant’s

motions as to one of the charges of conviction, but otherwise denies his claims.

       Following the trial, the jury convicted Ramirez of (Count 1) conspiracy to violate

Racketeer Influenced Corrupt Organizations Act by agreeing to commit the racketeering

acts of drug trafficking and aggravated assault, in violation of 18 U.S.C. § 1962(d). The

jury also convicted Ramirez of committing numerous violent crimes in aid of the
racketeering, including (Count 2) conspiracy to commit murder; (Count 3) first degree

murder; (Count 4) attempted murder; (Count 5) assault with a dangerous weapon;

(Count 6) possessing and discharging a firearm in furtherance of a crime of violence;

(Count 7) assault with a dangerous weapon; (Count 8) conspiracy to commit assault with

a dangerous weapon; (Count 9) possessing and brandishing a firearm in furtherance an

aggravated robbery; (Count 10) conspiracy to commit murder; (Count 11) attempted

murder; (Count 12) assault with a dangerous weapon; and (Count 13) possessing and

discharging a firearm in furtherance of a crime of violence, namely aggravated assault.

All of the violent crime counts charge violations of 18 U.S.C. § 1952(a), except Counts 6,

9, and 13, which allege the violation of 18 U.S.C. § 924(c)(1)(A).

       Ramirez directly appealed his convictions to the United States Court of Appeals

for the Tenth Circuit, arguing that (1) the government violated Brady v. Maryland, 373 U.S.

83 (1963), by failing to disclose promises made to a cooperating witness; (2) the

government put on false evidence at trial in violation of Napue v. Illinois, 360 U.S. 264

(1959); (3) the jury was incorrectly instructed that the jurisdictional element of RICO

required showing only a minimal effect on interstate commerce; (4) the statute

prohibiting violent crimes in aid of racketeering activity (VICAR) was unconstitutionally

applied because Ramirez’s violent crimes did not affect interstate commerce; and (5) the

district court erroneously admitted testimonial hearsay under the guise of a gang expert’s

opinion, in violation of the Confrontation Clause. See United States v. Garcia/Ramirez, 793

F.3d 1194, 1199 (10th Cir. 2015).

                                             2
         In his original Motion to Vacate, the defendant presented four arguments: (1) his

conviction was the product of government misconduct, with the government violating

Brady based on using the testimony of Mr. Worthey;1 (2) the indictment was defective for

not using willfulness aiding and abetting language;2 (3) that defendant’s convictions

based on § 924(c) were invalid in light of Johnson II and Dimaya, because the underlying

crime of violence is vague;3 and (4) constitutionally ineffective assistance of counsel in

the investigation, failing to seek a bill of particulars, failing to obtain the exclusion of

evidence, failing to impeach or effectively cross-examine witnesses, failing to seek a

reduction for minor role, and failing to object to the indictment.4

         Ramirez subsequently filed an additional timely motion to vacate (Dkt. 1272)

within one year of his conviction, which reinforced this previously advanced third

argument relating to vagueness. Since then—and beyond the allowed time for collateral

attack under 28 U.S.C. § 2255—Ramirez has added eight further claims, including: (5)

that his counsel was constitutionally ineffective in failing to preserve defendant’s §

924(c)(3)(B) argument;5 (6) that RICO conspiracy is not a crime of violence;6 (7) that

conspiracies cannot constitute force elements;7 (8) the prosecution violated double



1 Dkt. 1141, at 4, 13-15; Dkt. 1151, at 4.
2 Dkt. 1141, at 20.
3 Dkt. 1441, at 28.
4 Dkt. 1141, at 17-24.
5 Dkt. 1272, at 11-13.
6 Dkt. 1272, at 16.
7 Dkt. 1272, at 18.

                                             3
jeopardy because multiple § 924(c) offenses arose from one predicate act;8 (9) that §

924(c)(3)(B) is impermissibly vague in light of Johnson II and Dimaya;9 (10) that conspiracy

to commit murder is no longer a crime of violence in light of Dimaya;10 (11) that the court

improperly instructed the jury;11 and (12) that conspiracy to murder under RICO is not a

crime of violence because conspiracy under the Guidelines is broader than the charged

RICO conspiracy.12

         The court finds that five of Ramirez’s claims (Arguments 5, 6, 8, 11, and 12) are

time-barred, because they reflect new claims or theories in the case. See United States v.

Espinoza-Saenz, 235 F.3d 501, 505 (10th Cir. 2000). These arguments were raised only in

the defendant’s November 20, 2017 Traverse (Dkt. 1272) and in his 2018 Motion to

Amend. (Dkt. 1314), which were filed more than one year after his conviction became

final on January 11, 2016. Unlike Arguments 7, 9, and 10, which elaborate on the

defendant’s timely Johnson and Dimaya claim (Argument 3) in his original Motion to

Vacate (Dkt. 1141) and which the court considers separately below, the new arguments

rely on “facts that differ in both time and type” from those presented in the timely Motion

to Vacate. Mayle v. Felix, 545 U.S. 644, 650 (2005). The new arguments address the

constitutional effectiveness of appellate counsel, attacks the Ramirez’s Count 1 RICO




8 Dkt. 1272, at 19.
9 Dkt. 1301, at 2-4.
10 Dkt. 1302, at 4-5.
11 Dkt. 1302, at 6.
12 Dkt. 1302, at 6.

                                             4
conspiracy conviction, present a double jeopardy claim, and challenge the jury

instructions. These claims are different in form and substance from the original four

arguments made in Ramirez’s Motion to Vacate, and thus do not relate back to the

original motion. Fed.R.Civ.P (15)(c)(2).13 Thus, the court considers the four timely

arguments advanced by the defendant.



1. Brady Violation

        In his motion to vacate, Ramirez contends that the government violated its

obligations under Brady v. Maryland, 373 U.S. 83 (1963), by failing to disclose that it was

relying on the allegedly perjurious testimony of Russell Worthey. (Dkt. 141, at 4).

Worthey, a Norteño member testifying for the government, described Ramirez’s

participation in a 2009 shooting in Dodge City, Kansas.




13In addition, Arguments 6 (arguing a RICO conspiracy cannot constitute a crime of violence, 8 (arguing
double jeopardy), 11 (challenging the jury instructions) and 12 (again contending a RICO conspiracy cannot
be a qualifying violent offense) are procedurally barred by the defendant’s failure to raise them in his direct
appeal. See United States v. Snyder, 871 F.3d 1122, 1126 (10th Cir. 2017); United States v. Barajas-Diaz, 313 F.3d
1242, 1245 (10th Cir. 2002). The defendant has failed to demonstrate why the procedural bar should not
apply — either because there was good cause for failing to raise these issues, and that the failure to consider
the issue will result in actual prejudice, or because the bar will work a fundamental miscarriage of justice.
See United States v. Cervini, 379 F.3d 987, 991 (10th Cir. 2004). Each of these arguments could have been
made in Ramirez’s direct appeal. (To the extent defendant challenges the use of RICO conspiracy as a crime
of violence, such argument would be premised on United States v. Johnson (Johnson I), 559 U.S. 133 (2010),
which was decided prior to his direct appeal.) Further, defendant has shown no prejudice. He has failed to
show the jury would not have convicted him with different instructions, or that double jeopardy in fact
applied (Counts 6, 9, and 13 alleged discrete underlying criminal acts). Nor did the RICO conspiracy affect
the defendant’s § 924(c) convictions on Counts 6, 9, and 13, which were based on VICAR. Finally, defendant
has failed to show any miscarriage of justice, meaning a constitutional violation has “probably resulted in
the conviction of one who is actually innocent,” Murray v. Carrier, 477 U.S. 478, 496 (1986). The court has
carefully reviewed the record of the trial and the jury’s verdict, showing multiple and repeated violent acts
by the defendant, and concludes that record precludes any claim of miscarriage of justice.
                                                        5
       The defendant, however, expressly challenged the Worthey’s allegedly false

testimony both in his Motion for New Trial and his direct appeal as violating his rights

under both Brady and Napue v. Illinois, 360 U.S. 264 (1959). The Tenth Circuit concluded

that the government had not violated Brady because the allegedly suppressed

information as to two meetings between Worthey and law enforcement, which included

discussions of the effect of Worthey’s cooperation on an unrelated state court murder

case, was not material under circumstances of the case.

       Several considerations convince us that disclosure of the meetings would
       not have affected the verdict. [W]e do not see, and Defendants do not
       explain, how the promise of leniency for testimony in a state proceeding
       would influence the witness's testimony in a federal trial about a totally
       different crime. It is one thing to say, as courts often have, that a promise of
       leniency in return for favorable testimony can induce a witness to embellish
       or even falsify that testimony. But it is quite another to suggest that a
       witness will commit perjury in one case because he may receive a benefit
       from testifying in a wholly unrelated case. Here, the prospective benefit to
       Worthey from offering information about the state offense could induce
       him only to embellish his testimony about that case.

793 F.3d at 1205 (emphasis in original, citation omitted). In addition, the court noted the

date of the meetings “forecloses the possibility that they corrupted Worthey's testimony,”

because he had already given substantially the same story on three previous occasions,

and the defendants had otherwise “vigorously impeached Worthey at trial.” Id. at 1206.

Worthey under cross-examination

       acknowledged that the sentencing guidelines indicated that he would most
       likely be sentenced to less than life imprisonment; that his plea agreement
       provided that the government would bring no further charges and would
       file a motion to reduce his sentence because of his guilty plea, his adoption
       of a statement of facts incriminating Defendants, and his commitment to

                                              6
       testify against Defendants; and that the government could renege if it did
       not like his testimony. He also admitted that he was a gang member; that
       he had fought rival gang members; that he managed the gang's money to
       help imprisoned gang members and to buy drugs and guns; that he used
       drugs and had once traded some speakers and an amplifier for
       methamphetamine when he was 14 or 15; that he had been convicted of two
       felony burglaries; that he had pleaded guilty to an assault involving a tire
       iron; that he had once gotten into a fistfight with Defendant Ramirez; that
       he was a cousin of fellow cooperating witness Wright; that pending state
       charges for assault were dropped only because the federal government
       decided to prosecute this case; and that before his arrest he had lied about
       his involvement in the trailer-park shooting. Further, the jury was
       instructed to treat with greater care the testimony of a witness who
       provides evidence in exchange for personal advantage. And in closing
       argument, counsel for both Defendants emphasized Worthey's plea
       agreement as a reason not to believe him. Any additional impeachment
       stemming from the undisclosed meetings would have provided only
       marginal additional support for the defense and was not material.

Id. (internal quotation and citation omitted).

       Because the defendant’s Brady argument was previously presented to and rejected

by the Tenth Circuit during his direct appeal, it cannot be presented again in the form of

a collateral attack. United States v. Prichard, 875 F.2d 789, 791 (10th Cir. 1989).



2. Defective Indictment

       Ramirez argues the Indictment was defective because, in reference to aiding and

abetting under 18 U.S.C. § 2, the Indictment failed to allege that his conduct was willful,

and “did not include the words Aids, Abets, Counsel, Commands, Induces and

Procures.” (Dkt. 1141, at 23-24). The court finds that defendant’s argument is precluded

because the argument could have been, but was not, raised in his direct appeal. “[C]laims


                                               7
not raised on direct appeal may not be raised on collateral review.” Massaro v. United

States, 538 U.S. 500, 504 (2003).

       Here, the defendant has failed to show why the rule of procedural default should

not apply. Unlike the defendant’s § 924(c) argument (addressed below), the defendant’s

argument relies on no new developments in the law; the claims that the Indictments

should have tracked the statutory language of 18 U.S.C. § 2 or that the court should have

included language of mens rea were both arguments which could have been advanced on

direct appeal.

       Even if procedural default were not applicable, the defendant’s arguments would

not justify the relief sought. Aiding and abetting is implicitly included in substantive

offense indictments, and it is not necessary to separately plead it. United States v.

Alexander, 447 F.3d 1290, 1298 (10th Cir. 2006). Further, the Indictment did contain a mens

rea requirement, which included the allegations that the defendant acted “knowingly”

and (in some instances) “knowingly and intentionally.” Moreover, an indictment need

not allege a particular mens rea, where it alleges specific statutory violation and the

requisite intent may be inferred (as here) from the indictment as a whole. See United States

v. Woodruff, 296 F.2d 1041, 1046 (11th Cir. 2002). Finally, any error the language of the

Indictment was harmless, since the court carefully and correctly instructed the jury as the

element of intent. (Dkt. 819, at 43).




                                             8
3. Vagueness of § 924(c)

       The defendant argues that his convictions under Counts 6, 9, and 13, for violent

crimes related to § 924(c)(1)(A) should be vacated because the statutory definition of

violence is impermissibly vague. The argument, first advanced in Ramirez’s original

motion to vacate (Dkt. 1141), repeated in his second (Dkt. 1155), and echoed in Arguments

7, 9, and 10 presented in his Traverse and Motion to Amend (Dkt. 1272, at 18; 1302, at 2-

5), relies on recent decisions by the Supreme Court in United States v. Johnson (Johnson II),

135 S.Ct. 2551 (2015), and Sessions v. Dimaya, 138 S.Ct. 2018 (2018), as well as the decision

of the Tenth Circuit in United States v. Salas, 889 F.3d 681 (10th Cir. 2018). In Johnson II

and its progeny, the Supreme Court recognized that the residual clause definition of a

crime of violence contained in 18 U.S.C. § 924(e)(2)(B)(ii) was unconstitutionally vague.

       In its response to the defendant’s original motion to vacate, the government argues

(Dkt. 1237 at 10-11) that Johnson II has no effect on the case, because Ramirez was properly

sentenced to life imprisonment given the murder convictions reflected in Counts 1-5, and

that the additional consecutive sentences totaling 57 years were based on § 924(c)(1)(A)(i),

not the residual clause contained in § 924(e)(2)(B)(ii). In the government’s response (Dkt.

1314) to Ramirez’s Traverse and Motion to Amend, it argues more fully, presenting two

alternate rationales for supporting the challenged counts. First, it contends (id., at 23-26)

that the convictions for possession of a weapon in aid of a violent crime should be upheld

as grounded in the “elements clause” of § 924(c)(3)(A), which defines a crime of violence

as an offense which “has as an element the use, attempted use, or threatened use of

                                             9
physical force against the person or property of another. Second, it argues (id., at 27-37)

that Salas is not controlling because it has not been made retroactive to cases on collateral

appeal, that Dimaya does not require a categorical approach or render § 924(c)(3)(B)

unconstitutionally vague, and that convictions may be upheld under a case-specific

analysis.

          The second argument is no longer tenable in light of the Supreme Court’s

intervening decision in United States v. Davis, 139 S. Ct. 2319 (2019), expressly holding that

the statute’s residual clause, § 924(c)(3)(B), is unconstitutional. Accordingly, the

defendant’s convictions for Counts 6, 9, and 13 cannot be supported by reference to that

clause.

          However, as noted earlier, § 924(c)(3)(A) provides a separate, elements-based

definition of a crime of violence. Here, the defendant was charged in Counts 6, 9, and 13

with three specific offenses:        respectively, “murder,” “aggravated robbery,” and

“aggravated assault.” Murder is a crime of violence for purposes of § 924(c)(3)(A). United

States v. Sarracino, 724 Fed.Appx. 673 (10th Cir. 2018) (affirming decision that federal

“second-degree murder conviction qualified as a crime of violence under the elements

clause” of USSG § 4B1.2(a)(1), which uses a similar definition).14 Aggravated assault




14See also Thompson v. United States, 924 F.3d 1153 (11th Cir. 2019) (“regardless of any vagueness
challenge to § 924(c)(3)(B)’s residual clause, [federal] second-degree murder … categorically
qualifies as a crime of violence under § 924(c)(3)(A)’s elements clause”); In re Irby, 858 F.3d 231,
237 (4th Cir. 2017) (federal murder is a crime of violence under § 924(c)(3)(A) because “[c]ommon
sense dictates that murder is categorically a crime of violence under the force clause”); United
States v. Russell, No. 05-CR-401, 2018 WL 3213274, at *3 (E.D.N.Y. June 29, 2018) (notwithstanding
                                                10
under Kansas law is also a crime of violence under an elements analysis. See United States

v. Benton, 876 F.3d 1260, 1263 (10th Cir. 2017).

       The government acknowledges the issue of whether Kansas aggravated robbery

is a crime of violence was presented to the Tenth Circuit in United States v. Bong, and

agrees that if the court determines aggravated robbery is not a crime of violence, then

Ramirez is entitled to vacatur of his conviction on Count 9. (Dkt. 1314, at 25 n. 3).

Subseqeuently, the Tenth Circuit determined that Kansas aggravated robbery is not a

crime of violence, since the statute applies to any robbery accompanied by the “simple

possession of a weapon, rather than actual use of a weapon.” United States v. Bong, 913

F.3d 1252, 1266 (10th Cir. 2019). As a result, “merely being ‘armed’ with a weapon during

the course of a robbery is not sufficient to render the crime a ‘violent crime’” for purposes

of the ACCA.” Id.



4. Ineffective Assistance of Counsel.

       Finally, Ramirez argues his right to effective representation was violated when his

attorney performed ineffectively. Constitutionally adequate representation is absent if

two elements exist: the actual performance of counsel fell below an objective standard of

reasonableness, and this has resulted in prejudice to the defendant. See Strickland v.

Washington, 466 U.S. 668, 688-89 (1984). The burden is on the defendant to show that his




Johnson and Dimaya, murder in aid of racketeering “qualifies as a ‘crime of violence’ under the
elements clause of § 924(c)(3), not its residual clause”).
                                              11
right to representation was violated. See Beeler v. Crouse, 332 F.2d 783 (10th Cir 1964). And

in doing so, the defendant must show “specific and particularized” deficiencies, rather

than “general or conclusory” complaints about his attorney’s performance. See Hatch v.

Oklahoma, 58 F.3d 1447, 1471 (10th Cir. 1995), overruled on other gds, Daniels v. United States,

254 F.3d 1180, 1188 n. 1 (10th Cir. 2001) (en banc).

          A counsel’s performance is constitutionally deficient if she made “errors so serious

that [she] was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment.” Strickland, 466 U.S. at 687. The attorney’s performance is viewed

objectively and in light of prevailing professional norms. Id. at 687-88. “Judicial scrutiny

of counsel’s performance must be highly deferential” to avoid misleading hindsight. Id.

at 689.

          It is all too tempting for a defendant to second-guess counsel’s assistance
          after conviction or adverse sentence, and it is all too easy for a court,
          examining counsel’s defense after it has proved unsuccessful, to conclude
          that a particular act or omission of counsel was unreasonable. A fair
          assessment of attorney performance requires that every effort be made to
          eliminate the distorting effects of hindsight, to reconstruct the
          circumstances of counsel's challenged conduct, and to evaluate the conduct
          from counsel's perspective at the time. Because of the difficulties inherent
          in making the evaluation, a court must indulge a strong presumption that
          counsel’s conduct falls within the wide range of reasonable professional
          assistance; that is, the defendant must overcome the presumption that,
          under the circumstances, the challenged action “might be a considered
          sound trial strategy. There are countless ways to provide effective
          assistance in any given case. Even the best criminal defense attorneys
          would not defend a particular client in the same way.

Strickland, 466 U.S. at 689 (internal quotation and citations omitted).



                                               12
       Prejudice arises if there is “reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Strickland,

466 U.S. at 694. Here, a “reasonable probability” means a “probability sufficient to

undermine confidence in the outcome.” Id. Thus, “[i]t is not enough for the defendant to

show that the errors had some conceivable effect on the outcome.” Id. at 693. Rather, the

defendant must show “the decision reached would reasonably likely have been different

absent the errors.” Id. at 696. The court thus looks to the entire case, and

       must consider the totality of the evidence before the judge or jury. Some of
       the factual findings will have been unaffected by the errors, and factual
       findings that were affected will have been affected in different ways. Some
       errors will have had a pervasive effect on the inferences to be drawn from
       the evidence, altering the entire evidentiary picture, and some will have
       had an isolated, trivial effect. Moreover, a verdict or conclusion only weakly
       supported by the record is more likely to have been affected by errors than
       one with overwhelming record support.

Id. at 695-96.

       Applying these standards here, the court concludes that the defendant has failed

to demonstrate any constitutional deprivation. First, the court finds that the defendant’s

conclusory litany of alleged errors fails to demonstrate that counsel’s performance was

objectively deficient. As indicated earlier, Ramirez alleges his counsel was deficient in

failing to conduct a pretrial investigation, to seek a bill of particulars, to seek suppression,

to challenge a government witness for alleged perjury, to adequately impeach or examine

witnesses, to object to the Presentence Report or obtain a minor role reduction, and to

object to the allegedly deficient indictment.


                                              13
       The record does not support any finding of objectively deficient performance.

Counsel investigated the case prior to trial sufficiently to present an engaged and

professional defense. The defendant has not identified any substantial fact which counsel

should have been able to discover with additional diligence. The investigation, moreover,

was sufficient to present numerous motions challenging the government’s case. (Dkt. 424,

425, 426, 430, 541, 542, 544). Counsel filed not one motion to suppress, but five (Dkt. 424,

425, 426, 541, 542), and indeed filed his own motion for a bill of particulars (Dkt. 430), but

also joined (Dkt. 423) the similar motions of his co-defendants. The court granted in part

the request for a bill of particulars. (Dkt. 494). Counsel also filed two motions to dismiss

the Indictment (Dkt. 430, 544), and submitted objections to the Presentence Report. (Dkt.

869, 874).

       The jury found Ramirez guilty of First Degree Murder. Counsel was not deficient

in failing to seek a reduction for having a “minor role” in the offense. Similarly, the

defendant has failed to point to any fatal defect in the Indictment (other than the errors

he identifies in his first argument, which are addressed above).

       Ramirez argues that one of the government’s witnesses committed perjury, and

that his counsel failed to effectively counter that testimony. Ramirez previously advanced

this claim in his contention that the government violated its duties under Brady and

Napue. The argument was rejected in his direct appeal. Further, there is no evidence that

counsel, at the time of the trial, had any reason to believe the witness was testifying

perjuriously.

                                             14
       The conclusory allegations with respect to a failure to effectively examine

witnesses fail to demonstrate a constitutional violation. The manner in which a witness

is examined generally is committed to the tactical judgment of counsel. The court has

reviewed the trial records, and finds that defendant’s counsel actively and energetically

cross-examined the government’s witnesses. This examination included the exploration

of potential bias or prejudice, and reference to potentially conflicting prior statements.

       The court accordingly finds that defendant has failed to show his counsel was

constitutionally deficient. The court here addresses the first prong because its review of

the record amply confirms counsel’s performance was not deficient, although this

conclusion is not essential to the court’s decision. In Strickland, the Supreme Court that

the prejudice prong by itself may frequently preclude allegations of ineffective assistance:

“If it is easier to dispose of an ineffectiveness claim on the ground of lack of sufficient

prejudice, which we expect will often be so, that course should be followed.” 466 U.S. at

696.

       Here, the defendant completely fails to demonstrate any reasonable likelihood of

a more favorable result. The government presented an extensive case through 36

witnesses. Five of these were Ramirez’s confederates and co-conspirators who testified

as cooperating witnesses. There has been no showing that further investigation,

additional motions, or different cross-examination would have likely yielded a more

favorable result.



                                             15
       In summary, the court vacates Ramirez’s conviction on Count 9, and sets aside the

prior Judgment to the extent that it incorporates the conviction for Count 9 and imposes

a sentence of imprisonment based on that count. (Dkt. 896). The court hereby corrects the

sentence from a term of imprisonment of life plus 57 years to be served consecutively to

imprisonment for life plus 50 years to be served consecutively.

       Correction rather than a full resentencing following a new hearing is appropriate

because the VICAR sentence for aggravated robbery reflects only a small portion of the

defendant’s sentence, causing a discrete and consecutive addition to the main life

sentence generated by the murder conviction. The total sentencing package largely

remains intact. See United States v. Brown, 879 F.3d 1231, 1236 (sentence correction is “a

more limited remedy, responding to a specific error” which does not require a

resentencing hearing). See also United States v. Hernandez, 735 F. App'x 998, 1000–02 (11th

Cir. 2018); Alls v. United States, 2016 WL 1109002, at *3-4 (M.D. Fla. March 8, 2016) (no

hearing required where court modified sentence rather than vacating it in its entirety).

       The court denies the defendant’s request for a hearing and for appointment of

counsel (Dkt. 1275). The court finds that the defendant has adequately and articulately (if

ultimately unsuccessfully) presented his arguments. Representation by counsel, or a

hearing on the issues presented, would not yield any different result.

       The court declines to issue a certificate of appealability under Rule 11 of the Rules

Governing Section 2255 Proceedings. A certificate of appealability may issue only if the

applicant has made a substantial showing of the denial of a constitutional right. 28 U.S.C.

                                            16
§ 2253(c)(2). Such a certificate may issue where “reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.” Saiz v. Ortiz, 392 F.3d

1166, 1171 n.3 (10th Cir. 2004) (quoting Tennard v. Dretke, 542 U.S. 274, 282 (2004)). When

a court’s ruling is based on procedural grounds, a movant must demonstrate that “jurists

of reason would find it debatable whether the petition states a valid claim of the denial

of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000). Because it is clear that the arguments rejected by the court are untimely, precluded

by adverse court rulings, or reflect wholly unsupported claims of ineffective assistance,

the court finds that defendant has not satisfied these standards. The Court therefore

denies a certificate of appealability as to its ruling on defendant’s Section 2255 motion.

       IT IS ACCORDINGLY ORDERED this day of August, 2019 that the defendant’s

Motions to Vacate, Traverse, and Motion to Amend (Dkt. 1155, 1237, 1272, and 1302), are

granted in part and denied in part as provided herein. The court also denies defendant’s

Motion for Hearing and Appointment of Counsel (Dkt. 1275). The court vacates the

defendant’s conviction of Count 9, and will enter an appropriate amended judgment.




                                          s/ J. Thomas Marten
                                          J. Thomas Marten, Judge




                                            17
